116 F.3d 1482
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Courtney O. ARMSTEAD, Petitioner-Appellant,v.Al C. PARKE, Respondent-Appellee.
No. 96-2964.
United States Court of Appeals, Seventh Circuit.
Submitted June 13, 1997.*Decided June 13, 1997.

Appeal from the United States District Court for the Northern District of Indiana, South Bend Division, No. 3:95-cv-0776 AS;  Allen Sharp, Judge.
Before POSNER, Chief Judge, and EASTERBROOK and MANION, Circuit Judges.

ORDER

1
Courtney Armstead was convicted of attempted burglary in 1982 and served his sentence.  In 1987, he was again convicted, this time of receiving stolen auto parts, and sentenced to a total of thirty-four years of imprisonment, four years for the receiving charge and thirty years for being a habitual offender.  In this petition for a writ of habeas corpus, 28 U.S.C. § 2254, Armstead alleges that his 1982 conviction, one of the offenses underlying the habitual offender determination, was invalid.  The district court determined that the instant petition was successive, given that Armstead had previously filed a petition for a writ of habeas corpus, and dismissed it both as an abuse of the writ and as barred by 28 U.S.C. § 2244(b)(2), as amended by the Antiterrorism and Effective Death Penalty Act of 1996.  Armstead appeals.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)